               Case 19-11743-JTD   Doc 842-1    Filed 08/23/21   Page 1 of 3




                                        Exhibit 1

                                   No Liability Claims




DOCS_DE:234616.3 65988/003
                                                              EXHIBIT 1

                                         No Liability or Basis Per the Debtors Books and Records




                                             Claim         Claim         Claim
           Claimant Name/Address                                                       Reason for Disallowance
                                            Number        Amount        Priority
    1.    Association of Marie                1209       $204,648.03 General       No basis per the Debtors’ books
          Callenders Franchisees, Inc.                               Unsecured     and records. The related franchise
          Robert Fischer                                                           contracts assumed by the
                                                                                                                        Case 19-11743-JTD




          220 S. Atlantic Blvd                                                     Purchasers. The Debtors have no
          Monterrry Park, CA 91754                                                 liability to franchisee.
    2.    C S Joint Venture II                1198             $0.00 General       Claim filed is an amended claim
          Arthur W. Jorgensen III                                    Unsecured     related to an assumed / assigned
          9614 Hill Creek Drive Suite                                              lease. Debtors’ records indicate
                                                                                                                        Doc 842-1




          301                                                                      that cure amount was paid. Claim
          Verona, WI 53593                                                         filed at $0.00.
    3.    Hearst Television Inc               326         $14,705.85 General       No basis per the Debtors’ books
          KCCI                                                       Unsecured     and records. Claim is for
          888 9th St                                                               advertising services performed by
          Des Moines, IA 50309                                                     KCCI, and billed to the Bunting
                                                                                                                        Filed 08/23/21




                                                                                   Group, for advertising performed
                                                                                   on behalf of the Debtors. The
                                                                                   Bunting Group contract was
                                                                                   assumed by the Purchasers. The
                                                                                   Debtors have no liability.
                                                                                                                        Page 2 of 3




DOCS_DE:234093.2 65988/003
                                        Claim       Claim       Claim
           Claimant Name/Address                                              Reason for Disallowance
                                       Number      Amount      Priority
    4.    Pedram Minoofar               1023      $810,193.40 General     No basis per the Debtors’ books
          Yadegar, Minoofar &                                 Unsecured   and records.
          Soleymani LLP
          1875 Century Park East,
          Suite 1240
          Los Angeles, CA 90067
    5.    Missouri Department of        1205           $0.00 General      Claim amends previously filed
          Revenue                                            Unsecured    claim. Claim filed at $0.00.
          PO Box 475
                                                                                                                Case 19-11743-JTD




          Jefferson City, MO 65105
    6.    Missouri Department of        1206           $0.00 General      Claim amends previously filed
          Revenue                                            Unsecured    claim. Claim filed at $0.00.
          PO Box 475
          Jefferson City, MO 65105
                                                                                                                Doc 842-1




    7.    Nexstar Broadcasting, Inc.    1211      $161,051.60 General     No basis per the Debtors’ books
          Legal Department                                    Unsecured   and records. Claim is for
          545 East John Carpenter                                         advertising services billed to the
          Fwy                                                             Bunting Group for advertising
          Suite 700                                                       performed on behalf of the Debtors.
          Irving, TX 75062                                                The Bunting Group contract was
                                                                                                                Filed 08/23/21




                                                                          assumed by the Purchasers. The
                                                                          Debtors have no liability.
    8.    Southern Glazers Wine and     316        $13,281.62 General     No basis per the Debtors’ books
          Spirits, LLC                                        Unsecured   and records; claim satisfied as
          Helene Nicholson                                                503(b)(9) claim with respect to
                                                                                                                Page 3 of 3




          14911 Quorum Drive, Suite                                       claim 211.
          150
          Dallas, TX 75254




DOCS_DE:234093.2 65988/003                    2
